Case: 15-40916      Document: 00513299442         Page: 1    Date Filed: 12/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40916                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         December 8, 2015
ROBERTA COSGROVE; CONNIE COSGROVE,                                         Lyle W. Cayce
                                                                                Clerk
              Plaintiffs - Appellants

v.

CITY OF PLANO, TEXAS,

              Defendant - Appellee




                   Appeal from the United States District Court
                           for Eastern District of Texas
                              USDC No. 4:13-CV-660


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the following reasons.
       Plaintiffs have not identified any due process right violated by the City.
No objection is made to the No. 2012-8-16 ordinance itself. It limits to eight
children the number cared for by the Plaintiffs. They were not entitled to care
for 12 children because they had no permit. The City Council denied further



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40916    Document: 00513299442     Page: 2   Date Filed: 12/08/2015



                                 No. 15-40916
action because “more than eight is simply too many.” The judgment of the
district judge, based upon the explanations of the magistrate judge, is correct.
Any pending motions are denied.
      AFFIRMED.




                                       2